GRAVES, Judge.
Appellant was convicted of child desertion and given a sentence of one year in the penitentiary.
There is no statement of facts brought forward in the record.
We find an exception to the substance of the indictment, which exception is only general and does not point out any specific objection to the indictment. We think it sufficiently charges the offense of a wilful desertion of certain children by appellant, their parent.
A further exception is taken to the trial court’s refusal to instruct the jury to return a verdict of not guilty. In the absence of a statement of facts in the record we are unable to know what the facts were, and therefore we can not pass upon the sufficiency of the testimony. This bill will be overruled.
*566A special instruction requested by appellant is the basis of a further bill of exceptions. This matter evidently sets forth therein what appellant either offered or hoped to offer as a defense in this cause, but we have no means of knowing whether such an instruction was called for by the testimony on account of the absence of the testimony. Therefore we can not pass upon the merits of such bill, and the same is overruled.
No error appearing herein, the judgment is affirmed.